PER CURIAM:
Richard C. Kosidlo brought this appeal seeking a review of certain provisions of a decree of dissolution, and his former wife, Carrol J. Kosidlo, cross-appealed. The Court of Appeals affirmed. We accepted review. Opinion of the Court of Appeals, 125 Ariz.App. 32, 607 P.2d 15 (App.1979) disapproved in part.
We hold that the facts as stated by the Court of Appeals do not show an abandonment of the cross-appeal. So much of the opinion as relates to the cross-appeal is disapproved, and the record in this cause is ordered returned to the Court of Appeals for consideration of the cross-appeal on its merits.